Citation Nr: 0519022	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
recurrent strain of the left medial collateral ligament 
(MCL), currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
service-connected left saphenous branch sensory disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in St. Louis, 
Missouri that denied an increase in a 10 percent rating for 
service-connected recurrent strain of the left MCL with 
residual saphenous nerve injury.  A hearing was held before 
the undersigned Veterans Law Judge in September 2003.  In May 
2004, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for further evidentiary development.  

The issue originally developed for appellate consideration 
was entitlement to an increased rating for service-connected 
recurrent strain of the left medial collateral ligament 
(MCL), with residual saphenous nerve injury, currently 
evaluated as 10 percent disabling.

In a March 2005 decision, the AOJ granted a separate 
noncompensable rating for saphenous branch sensory 
disturbance (which was formerly considered part of the 
service-connected recurrent strain of the left MCL with 
residual saphenous nerve injury), and granted a separate 10 
percent rating for osteoarthritis of the left knee.  

The veteran did not appeal for a higher rating for 
osteoarthritis of the left knee, and thus this issue is not 
in appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002).  Hence, the issues on appeal 
are as characterized on the first page of this decision.  
	1`




FINDINGS OF FACT

1.  Service-connected recurrent strain of the left MCL is 
manifested by moderate instability of the left knee due to 
weakness of the vastus medialis and rectus femoris muscles.

2.  Service-connected left saphenous branch sensory 
disturbance is manifested by no more than a minimal degree of 
sensory disturbance, equivalent to mild paralysis of the 
internal saphenous nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-
connected recurrent strain of the left MCL with residual 
saphenous nerve injury have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5257 
(2004). 

2.  The criteria for a compensable rating for service-
connected left saphenous branch sensory disturbance have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8527 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made extensive efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a September 2002 
statement of the case, and a supplemental statement of the 
case dated in March 2005.  He was furnished with VCAA letters 
in December 2001, June 2004, and September 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran has undergone multiple VA 
examinations and has presented testimony at a VA hearing.

The Board notes that the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  However, the Board finds 
that the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from September 1951 to 
August 1955.  Service medical records reflect that he was 
treated for left knee injuries.

In a January 1956 rating decision, the RO established service 
connection for a chronic recurrent strain of the MCL of the 
left knee, with residual saphenous nerve injury, rated 10 
percent disabling.  This rating has remained in effect until 
the present.

In November 2001, the veteran submitted a claim for an 
increased rating for the service-connected left knee 
disability.  He complained of constant pain of the left leg 
and knee, and said it was difficult to walk.  He said he had 
contracted "floppy foot" in the left foot.  He denied post-
service treatment for the left knee disability.

At a January 2002 VA examination, the veteran complained of 
discomfort in the medial aspect of his left leg, extending 
from the mid-thigh region to the entire left foot.  He also 
described a sensation of "hitting your funny bone" in the 
same region of his left leg.  He reported that his left toe 
caught on the ground when he walked on an uneven surface.  He 
complained of decreased strength in the left leg.  The 
examiner noted that the veteran had a history of uncontrolled 
diabetes mellitus, with diabetic neuropathy.  

The veteran was retired, and did not mention any specific 
activities which were limited due to his left leg condition 
other than difficulty climbing or descending stairs.  On 
examination, the veteran's gait was smooth and without foot 
drop.  On examination, the left knee was symmetric with the 
right knee.  There was no crepitus in the patellofemoral 
joint with leg extension.  There was no increasing redness or 
warmth and no obvious effusion.  There was generalized 
tenderness to palpation throughout the entire knee joint.  
The patellofemoral extensor mechanism was stable and intact.  
McMurray's test was negative.  There was no excessive laxity 
during the medial or lateral stress test of the collateral 
ligaments.  Anterior and posterior drawer tests were also 
negative.  There was a very slight decrease in muscle 
strength in the left knee when compared to the right knee, 
but this decrease was negligible.  Range of motion of the 
left knee was as follows:  flexion to 110 degrees, and 
extension to 0 degrees. 

On neurological examination, the veteran had no deficits to 
light touch sensation in the medial knee region, extending to 
the medial lower leg and the dorsal aspect of the left foot.  
There were no sensory deficits to sharp and dull stimuli.  
Vibratory sensations were intact at the great toes.  Deep 
tendon reflexes at the patellar tendon were 2+.  The 
diagnostic impression was left knee without any clinical 
evidence of MCL strain at this time.  Neuromotor and 
neurosensory clinical examination was within normal limits.

By a statement dated in October 2002, the veteran contended 
that his injury affected his entire left leg, including his 
foot.

By a letter dated in September 2003, a private physician, 
G.R.B., III, MD, indicated that the veteran had a 
longstanding problem with saphenous nerve neuritis which the 
veteran felt contributed to a recent fall.

A hearing was conducted in September 2003 before the 
undersigned Veterans Law judge sitting at the RO.  At that 
time the veteran complained of left knee pain and an 
inability to move without discomfort, and also reported that 
his left knee sometimes gave way.

At a February 2004 VA examination, the veteran complained of 
chronic left knee pain, which was at a 2/10 level on a daily 
basis.  He reported flare-ups of pain about twice per week 
lasting just a few minutes per episode, and during a flare-
up, the pain was 8-9/10.  He also had a questionable locking 
of the left knee, and had occasional giving way of the left 
knee about two or three times per month causing him to lose 
his balance and occasionally stumble.  His left knee pain was 
worse during weather changes and with prolonged standing, 
walking or stair climbing.  

On examination, the veteran walked with a somewhat wide-
based, mildly antalgic gait favoring the left lower 
extremity.  The left knee joint was mildly hypertrophic.  
There was positive tenderness along the MCL, and stressing 
the knee produced mild instability medially.  McMurray's test 
was negative for crepitance, but did cause medial compartment 
pain.  There was a negative drawer test, and negative Lachman 
test.  Range of motion of the left knee was from 0 degrees of 
extension to 120 degrees of flexion with pain beginning at 70 
degrees.  Repetitive testing revealed consistent findings 
with no further limitations or restrictions.  An X-ray study 
of the left knee showed that the knee was fairly well 
preserved without remarkable arthritic changes.  The 
pertinent diagnosis was chronic left knee strain with MCL 
strain, and saphenous neuropathy.

At an October 2004 VA orthopedic examination, the examiner 
provided an extensive review of the veteran's medical 
records.  The veteran complained of sometimes feeling 
unsteady, and also complained of aching pain, but denied 
locking of the left knee.  He said his left knee tended to 
give way.  He also complained of periodic shooting pains from 
the medial aspect of the left knee into his left lower leg 
and foot.  

On examination, the veteran had a broad-based gait.  Range of 
motion of the left knee was from 0 to 120 degrees with pain 
at 110 degrees of flexion.  There was no crepitus noted on 
active and passive motion of the left knee.  There was medial 
and posterior medial tenderness to palpation over the left 
knee.  A sensory examination suggested decreased pin 
sensation over the medial foot and medial left leg.  
Percussion over the saphenous nerve, at the medial side of 
the left knee, did not produce a Tinel sign.  There was no 
laxity of the MCLs, and no laxity of the lateral collateral 
ligaments.  Lachman test was negative, there were negative 
anterior and posterior drawer signs, and negative flexion and 
rotation testing.  There was no evidence of MCL laxity of the 
left knee.  The pertinent diagnoses were history of sprain of 
the left MCL, while in the military, history of stretch 
injury to the saphenous nerve of the left knee, secondary to 
MCL sprain while in the military.  The examiner opined that 
there was a slight loss of full range of flexion on the left 
knee as compared to the right, which was compatible with the 
veteran's service-connected MCL injury, but there was no 
clinical evidence of any ligament laxity as a result of that 
service-connected MCL injury.

At a December 2004 VA neurological examination of the left 
knee, the vastus medialis muscle was small and soft and there 
was some difficulty in extending the knee as vigorously 
against resistance as on the right side.  He also fatigued 
quickly.  There was tenderness to palpation about the knee 
itself.  He reported discomfort on manipulation of the knee.  
No reflexes were obtained upon testing.  The plantar 
responses were absent bilaterally.  There was impaired 
vibration sense, and decreased sensitivity to touch, 
pinprick, and thermal sensation in the feet.  There was an 
area of impaired sensation to pinprick touch along the medial 
aspect of the calf beginning at the level of the tibial 
tubercle and extending across the malleolus and along the 
medial aspect of the foot to include the entire great toe.  
There was bilateral stasis dermatitis from the mid-calf or 
slightly above to the feet.  

The examiner indicated that it was not possible to determine 
at what point the veteran might become decompensated with 
respect to the function of his left knee but there was 
hyperextension during walking.  He frequently seemed unsteady 
or uncertain and often broadened the base on which he stood.  
There was no Tinel phenomenon.

The examiner opined that in service, the veteran suffered a 
shearing injury of the left femoral nerve which affected the 
saphenous branch to a greater extent than it did the motor 
component of the nerve but the involvement of the motor 
component produced some degree of weakness involving the 
vastus medialis and probably the rectus femoris.  As a 
consequence, under certain conditions in which those muscles 
were required for stabilization of the knee, he was likely to 
fall.  The examiner added that the veteran also had diabetic 
neuropathy primarily of the sensory type along with 
involvement of large and small vessels.  The examiner 
diagnosed status post shearing injury, left femoral nerve in 
mid-medial thigh secondary to athletic trauma with secondary 
mild-to-moderate degree knee joint instability owing to 
weakness of the vastus medialis and rectus femoris muscles 
and a minimal degree of sensory disturbance owing to 
involvement of the saphenous branch of the femoral nerve.  
The examiner also diagnosed diabetes mellitus, type II, with 
diabetic sensory motor neuropathy.

In a March 2005 decision, the AOJ granted a separate 
noncompensable rating for saphenous branch sensory 
disturbance, and granted a separate 10 percent rating for 
osteoarthritis of the left knee.  


Analysis

The veteran contends that his service-connected recurrent 
strain of the left MCL and saphenous branch sensory 
disturbance are more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

The rule against pyramiding essentially prohibits duplicate 
ratings for the same functional impairment by using different 
diagnostic codes.  38 C.F.R. § 4.14 (2004).   Where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The Board notes that the veteran receives a 
separate 10 percent rating for osteoarthritis of the left 
knee, and that this disability is rated based on limitation 
of motion of the left knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Hence, limitation of motion 
will not be considered when rating the veteran's other 
service-connected disabilities of the left knee.

Increased Rating for Service-Connected Recurrent Strain of 
the Left MCL

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

The October 2004 VA orthopedic examination noted the left 
knee had no clinical evidence of any ligament laxity as a 
result of the service-connected MCL injury.  However, the 
December 2004 VA neurological examiner noted that the 
veteran's shearing injury of the saphenous branch of the left 
femoral nerve produced some degree of weakness involving the 
vastus medialis and probably the rectus femoris, and opined 
that under certain conditions in which those muscles were 
required for stabilization of the knee, he was likely to 
fall.  He diagnosed mild-to-moderate degree knee joint 
instability owing to weakness of the vastus medialis and 
rectus femoris muscles, due to status post shearing injury of 
the left femoral nerve in the mid-medial thigh.  

In view of the recent VA neurological examination findings, 
Board finds that the degree of disability resulting from the 
recurrent strain of the left medial collateral ligament 
medical more nearly approximates the criteria for the next 
higher evaluation under Diagnostic Code 5257.  Accordingly, a 
higher 20 percent rating is warranted for moderate 
instability.  However, this same evidence which found mild-
to-moderate knee joint instability, does not satisfy the 
criteria for severe instability or subluxation.  Therefore a 
rating in excess of 20 percent is not warranted.

Increased Rating for Service-Connected Saphenous Branch 
Sensory Disturbance 

The veteran's disability is evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code 8527.  Under Diagnostic Code 8527, 
paralysis of the internal saphenous nerve is rated 
noncompensable when mild to moderate, and 10 percent when 
severe to complete.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124 
(2004).

It is clear that the veteran does not have paralysis of the 
left saphenous nerve.  Rather, he has sensory disturbances 
and loss of reflexes.  The Board notes that much of these 
neurological symptoms have been related to the veteran's non-
service-connected peripheral neuropathy diabetes mellitus, 
and therefore may not be considered when rating the service-
connected saphenous branch sensory disturbance.  38 C.F.R. 
§ 4.14 (2004).  At the most recent VA neurological 
examination, the examiner indicated that there was a minimal 
degree of sensory disturbance owing to involvement of the 
saphenous branch of the femoral nerve.  The Board finds that 
the medical evidence shows that there is disability which is 
equivalent to no more than mild paralysis of the internal 
saphenous nerve, and thus a noncompensable rating is proper 
for service-connected saphenous branch sensory disturbance.  
38 C.F.R. § 4.124a, Diagnostic Code 8527.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for left saphenous branch 
sensory disturbance.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

An increased 20 percent rating is granted for recurrent 
strain of the left MCL subject to the law and regulations 
governing the payment of monetary benefits.

An increased rating for left saphenous branch sensory 
disturbance is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


